   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 1 of 84 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


CLEAR IMAGING RESEARCH, LLC

                 Plaintiff,                                  Civil Action No. 2:19-cv-326

         v.

SAMSUNG ELECTRONICS CO. LTD. and                             JURY TRIAL REQUESTED
SAMSUNG ELECTRONICS AMERICA, INC.



                 Defendants.



                                          COMPLAINT

         Plaintiff Clear Imaging Research, LLC ( “Clear Imaging,” or “Plaintiff”) files this

Complaint for patent infringement against Defendants Samsung Electronics Co., Ltd. (“SEC”)

and Samsung Electronics America, Inc. (“SEA”) (collectively “Samsung”) for infringement of

U.S. Patent No. 8,630,484 (“the ’484 patent”), U.S. Patent No. 9,154,699 (“the ’699 patent”),

U.S. Patent No. 9,392,175 (“the ’175 patent”), U.S. Patent No. 9,860,450 (“the ’450 patent”),

U.S. Patent No. 10,171,740 (“the ’740 patent”), and U.S. Patent No. 10,389,944 (“the ’944

patent”) (collectively the “patents-in-suit”), pursuant to 35 U.S.C. § 271.

                                          I.      PARTIES

         1.      Plaintiff Clear Imaging is a limited liability company organized and existing

under laws of the State of Delaware. Plaintiff Clear Imaging has its principal place of business

in New York and an office at 415 Madison Avenue, 4th Floor, New York, New York 10017.

         2.      Upon information and belief, Defendant SEC is a company organized and existing

under the laws of the Republic of Korea with its principal place of business located at 129


                                                -1-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 2 of 84 PageID #: 2




Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742 in the Republic of Korea. SEC

may be served at least by process under the Hague Convention.

         3.      Upon information and belief, Defendant SEA conducts its business operations in

the Eastern District of Texas, is a New York corporation with its principal place of business at 85

Challenger Road, Ridgefield Park, New Jersey 07660 and is a wholly-owned subsidiary of SEC.

SEA may be served in Texas at least via its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201.

         4.      Upon    information   and   belief,   prior   to   January   1,   2015,   Samsung

Telecommunications America (“STA”) sold Samsung mobile phones, tablets, and Galaxy

cameras in the United States. STA was merged into SEA effective January 1, 2015. Following

the merger, SEA has sold certain mobile phone and tablet models in the United States that STA

used to sell.

         5.      The patents-in-suit are infringed by various Samsung products, including at least

those identified in Section V and all structurally similar devices. Defendants SEC and SEA are

related entities that work in concert to design, manufacture, import, distribute, and/or sell those

infringing devices.

                               II.     JURISDICTION AND VENUE

         6.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §271. This court has jurisdiction on federal question claims pursuant to 28

U.S.C. §§ 1331 and 1338(a).

         7.      The Court has personal jurisdiction over each of the Defendants consistent with

the requirements of the Due Process Clause of the United States Constitution and the Texas Long

Arm Statute. Each Defendant has regularly and systematically transacted business in Texas,



                                                -2-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 3 of 84 PageID #: 3




directly or through subsidiaries or intermediaries, and/or committed acts of patent infringement

in Texas as alleged more particularly below. Samsung has also placed infringing products into

the stream of commerce by shipping those products into Texas or knowing that the products

would be shipped into Texas. In addition, SEA’s business operations relating to cellular mobile

devices, which are devices accused of infringement in this Action, are conducted at its Texas

facilities.      See, e.g., U.S. Patent Nos. 9,531,962, 9,838,603, and U.S. Patent Application

Publication No. 2018/0192098 (Samsung patents relating to cellular mobile devices and digital

imaging which list Samsung inventors located in the Eastern District of Texas).

         8.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

         9.        With respect to Defendant SEC, a Korean company, venue is proper because suits

against foreign entities are proper in any judicial district.

         10.       With respect to Defendant SEA, venue is proper in this district under 28 U.S.C.

§1400(b) because Defendant SEA has a regular and established place of business in this district

and has committed acts of infringement in this district. On information and belief, Defendant

SEA has regular and established places of business in Plano, Texas and Richardson, Texas.

Defendant SEA has operated, and on information and belief continues to operate, a permanent

office located at 1301 East Lookout Drive, Richardson, Texas 75082, which is located in Collin

County—in this district. Defendant SEA announced in 2019 it was relocating to an office in

Plano, Texas, which is also located in Collin County—in this district. On information and belief,

Defendant SEA has operated, and on information and belief continues to operate, a permanent

office located at 6625 Excellence Way, Plano, Texas 75023—in this district. Defendant SEA

also employs full-time personnel, such as engineers and senior managers in this district,

including in Collin County. On information and belief, Samsung’s business operations relating



                                                  -3-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 4 of 84 PageID #: 4




to cellular mobile devices are conducted at these SEA facilities located in this district.

Defendant SEA has also committed acts of infringement in this district by commercializing,

marketing, selling, distributing, and servicing certain Samsung-branded devices, including but

not limited to phones and tablets, which are devices Plaintiff accuses of infringement in this

Action.

          11.    In other patent infringement matters involving Samsung’s mobile products, such

as Gummarus LLC v. Samsung Electronics Co., Ltd. et al., No. 2:16-cv-505, Richardson v.

Samsung Electronics Co., No. 6-17-cv-428, and Image Processing Technologies, LLC v.

Samsung Electronics Co., Ltd. et al., No. 2:16-cv-505, Samsung has admitted that for patent

infringement actions involving mobile products venue is proper in this District and that this

Court may exercise personal jurisdiction over SEC and SEA. For example, Samsung averred in

a litigation regarding similar cellular phone technology that “[t]he majority of potentially

relevant documents and things related to the marketing, sale, and distrubition of the accused

smartphones, cellular-equipped tablets, and Galaxy cameras sold by STA . . . are physically

located at STA’s offices in Richardson, Texas. See, e.g., Image Processing Technologies,

Samsung’s August 18, 2016 Answer (ECF 23) at ¶¶8-14. Samsung also admitted that “[t]he

majority of potential witnesses from STA with relevant knowledge concerning the accused

products . . . work at STA’s offices in Richardson, Texas, and reside nearby.” Id.

                                      III.   BACKGROUND

          12.    Clear Imaging was founded by Fatih Ozluturk, the sole inventor on each of the

patents-in-suit and an accomplished innovator. Indeed, Dr. Ozluturk is an inventor on over 450

U.S. patents and pending applications, over 225 of which have issued as U.S. patents, making

him a very accomplished inventor. Dr. Ozluturk has a history of inventing solutions that have



                                               -4-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 5 of 84 PageID #: 5




proved to be significant to multiple generations of wireless technologies, including 3G, and 4G

LTE. It has been said that “Fatih’s groundbreaking inventions span multiple generations of

wireless technology and directly benefit the entire wireless ecosystem and billions of consumers

globally.” See, e.g., https://www.businesswire.com/news/home/20110418006517/en/InterDigital-

Honors-Dr.-Fatih-Ozluturk-Inventor-Named.

         13.     After receiving his Ph.D. in Electrical Engineering from the University of

Massachusetts, Amherst, Dr. Ozluturk went to work as an engineer at InterDigital, a mobile

technology research and development company based in Delaware that currently has over 300

employees. Dr. Ozluturk worked at InterDigital for almost two decades and became one of the

most prolific inventors at InterDigital. Dr. Ozluturk has received a number of awards for his

technical leadership and innovation, including the “Outstanding Young Engineer” award from

the Long Island Chapter of the IEEE in 2001 and the “Chairman’s Award” from InterDigital in

2011.

         14.     Since leaving InterDigital in 2012, Dr. Ozluturk has been Chief Executive Officer

of Clear Imaging. Dr. Ozluturk is also an active member of the New York startup community,

where he regularly teaches workshops at startup accelerators on topics related to entrepreneurial

management, finance of innovation, and intellectual property. He mentors technology startups as

a Venture Partner at a leading New York City startup accelerator.

         15.     The relationship between Dr. Ozluturk and Samsung as related to Clear Imaging’s

patent portfolio dates back many years—thus, Samsung has long been aware of Clear Imaging’s

patent portfolio.

         16.     In 2014, for example, Dr. Ozluturk and at least five senior Samsung executives,

including a Vice-President of Electronics, a Manager of Business Development, a Principal of



                                                -5-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 6 of 84 PageID #: 6




Software Engineering, a Senior Vice-President of IP acquisition, and a Vice-President of IP

acquisition exchanged correspondence regarding the Clear Imaging patent portfolio.           Dr.

Ozluturk also spoke by phone to certain of these executives regarding the Clear Imaging patent

portfolio.

         17.     Shortly   after   the   2014   communications,   however,   Samsung     stopped

communicating with Clear Imaging. Dr. Ozluturk continued to write to Samsung hoping to

negotiate a license for Samsung’s unauthorized use of the Clear Imaging patent portfolio. In

June 2017, for example, Clear Imaging sent a letter to Jamal Haughton, SEA’s Senior Vice-

President and General Counsel, which identified Clear Imaging’s patents and relevant Samsung

products and stated that Samsung needs to take a license to Clear Imaging’s patents. The letter

also requested an opportunity to discuss a non-exclusive license to Clear Imaging’s patents

because it appeared that Samsung’s products were infringing Clear Imaging’s patents. Samsung

never responded.

         18.     In November 2017, Clear Imaging sent another letter to Mr. Haughton at SEA

again stating that Samsung’s products need to take a license to Clear Imaging’s patents. The

letter also requested a phone call between Clear Imaging and Samsung to discuss the matter.

Samsung again never responded.

         19.     In May 2018, Clear Imaging sent email correspondence to seven Samsung

executives again checking if Samsung would be open to a conversation about the digital camera

patents in Clear Imaging Research’s portfolio which are in wide use in the industry. Samsung

again never responded.

         20.     Rather than take a license for its infringing use, Samsung has instead chosen to

use Clear Imaging’s technologies without paying for them.           Clear Imaging has invested



                                                 -6-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 7 of 84 PageID #: 7




significant resources in developing its patented technologies and the patents-in-suit and has no

choice but to file the instant lawsuit to protect its intellectual property.

         21.     As described in the paragraphs in this section and elsewhere in this complaint,

Samsung’s infringement of the patents-in-suit has been and continues to be willful. Samsung has

been on notice of the ’484 patent-in-suit at least June 15, 2014, when Dr. Ozluturk and Samsung

executives had written and verbal correspondence about the Clear Imaging portfolio, including

the ’484 patent-in-suit. Samsung has also been on notice of the ’175 and ’699 patents-in-suit

since at least June 20, 2017 when Clear Imaging wrote to Jamal Haughton, SEA’s Executive

Vice-President and General Counsel, informing Samsung that certain of its products infringe

these patents-in-suit (as well as the ’484 patent-in-suit Dr. Ozluturk and Samsung discussed in

June 2014). Clear Imaging again wrote Mr. Haughton in November 6, 2017 informing Samsung

that certain of its products infringe the ’484, ’175, and ’699 patents-in-suit. Clear Imaging again

wrote Samsung in May 2018 regarding Clear Imaging’s patented technology. Despite Clear

Imaging’s disclosure of its technology to Samsung and repeated attempts to negotiate a license,

Samsung has ignored Clear Imaging while making significant revenue by using Clear Imaging’s

technology in its products.

                                 IV.     THE ASSERTED PATENTS

         22.     On January 14, 2014, the United States patent and Trademark Office issued U.S.

patent No. 8,630,484 (“the ’484 patent”), entitled “Method and Apparatus to Correct Digital

Image Blur Due to Motion of Subject or Imaging Device,” after full and fair examination.

Plaintiff is the assignee of all rights, title, and interest in and to the ’484 patent and possesses all

rights of recovery under the ’484 patent, including the right to recover damages for present, past,

and future infringement. The ’484 patent is valid and enforceable.



                                                   -7-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 8 of 84 PageID #: 8




         23.     On October 6, 2015, the United States patent and Trademark Office issued U.S.

patent No. 9,154,699 (“the ’699 patent”), entitled “Method and Apparatus to Correct Blur in All

or Part of a Digital Image by Combining Plurality of Images,” after full and fair examination.

Plaintiff is the assignee of all rights, title, and interest in and to the ’699 patent and possesses all

rights of recovery under the ’699 patent, including the right to recover damages for present, past,

and future infringement. The ’699 patent is valid and enforceable.

         24.     On July 12, 2016, the United States patent and Trademark Office issued U.S.

patent No. 9,392,175 (“the ’175 patent”), entitled “Method and Apparatus for Using Motion

Information and Image Data to Correct Blurred Images.” Plaintiff is the assignee of all rights,

title, and interest in and and to the ’175 patent and possesses all rights of recovery under the ’175

patent, including the right to recover damages for present, past, and future infringement. The

’175 patent is valid and enforceable.

         25.     On January 2, 2018, the United States patent and Trademark Office issued U.S.

patent No. 9,860,450 (“the ’450 patent”), entitled “Method and Apparatus to Correct Digital

Video to Counteract Effect of Camera Shake” after full and fair examination. Plaintiff is the

assignee of all rights, title, and interest in and to the ’450 patent and possesses all rights of

recovery under the ’450 patent, including the right to recover damages for present, past, and

future infringement. The ’450 patent is valid and enforceable.

         26.     On January 1, 2019, the United States patent and Trademark Office issued U.S.

patent No. 10,171,740 (“the ’740 patent”), entitled “Method and Apparatus to Correct Blur in All

or Part of a Digital Image By Combining Plurality of Images,” after full and fair examination.

Plaintiff is the assignee of all rights, title, and interest in and to the ’740 patent and possesses all




                                                  -8-
4822-3235-0373
   Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 9 of 84 PageID #: 9




rights of recovery under the ’740 patent, including the right to recover damages for present, past,

and future infringement. The ’740 patent is valid and enforceable.

         27.     On August 20, 2019, the United States patent and Trademark Office issued U.S.

patent No. 10,389,944 (“the ’944 patent”), entitled “Method and Apparatus to Correct Blur in All

or Part of an Image,” after full and fair examination. Plaintiff is the assignee of all rights, title,

and interest in and to the ’944 patent and possesses all rights of recovery under the ’944 patent,

including the right to recover damages for present, past, and future infringement. The ’944

patent is valid and enforceable.

         28.     The inventions of the patents-in-suit address technological problems and provide

technological solutions to issues that were not well-understood, routine, or conventional at the

time of the inventions. The patents’ disclosures and claims are drawn to solving specific,

technical problems, as a person of ordinary skill in the art reading the patents-in-suit and their

claims would understand. Moreover, a person of ordinary skill in the art would understand that

the claimed subject matter represents advancement in the technical fields of the patents-in-suit

and provide improvements over the prior art and inventive concepts. The claims do not preempt

all techniques for or approaches to accomplishing the same or a similar end to what they recite,

for example, including the prior art. The large amount of prior art cited on the faces, none of

which, as the Examiners found, discloses or render obvious the claimed inventions further shows

that the claims were not well-understood, routine, or conventional at the time of the inventions.

         29.     The claimed inventions of the ’484 and ’175 patents resolve technological

problems related to reducing unwanted distortion or blur when capturing images with a camera.

Common problems that significantly degrade the quality of a photograph are the blur that results

from camera movement (or shaking) at the time the photograph is taken, the blur that results



                                                 -9-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 10 of 84 PageID #: 10




when a portion of the image is moving, and equipment errors. ’484 patent at 1:31-47, 3:28-37.

Unwanted distortion or blur can be difficult to avoid, especially when a slow shutter speed is

used, such as in low light conditions, or when a large depth of field is needed and the lens

aperture is small. Id. at 1:42-47. At the time of invention, commonly used techniques for

increasing the sharpness of an image did not really “correct” the blur that resulted, for example,

from relative motion between a camera and a subject being photographed. Id. at 1:65-2:1. In

fact, data loss from these prior techniques could result in a less accurate image than the original.

Id. at 2:1-4. The patents further teach that “[i]n the prior art, electro-mechanical devices for

correcting image blur due to camera motion are built into some high quality lenses” and “[t]hese

devices seek to compensate for the camera/lens movement by moving one or more of the lens

elements.” Id. at 2:5-12. However, adding such a device to a lens typically makes the lens much

more expensive, heavier and less sturdy, and can also compromise image quality. Id. at 2:11-14.

Because existing solutions did not provide effective correction of unwanted distortion or blur,

particularly for devices that were light-weight and not excessively expensive, a need existed for

solutions that would better (e.g., faster, more accurately, less, expensively, etc.) correct unwanted

distortion or blur without adding excessively to the price, compromising robustness, or

increasing weight of the imaging device and without compromising image quality. Id. at 2:5-17.

The claimed inventions of the ’484 and ’175 patents provide solutions that solve these problems.

         30.     The claims of the ’484 and ’175 patent do not merely recite the performance of

some business practice known from the precomputer world along with the requirement to

perform it on a computer. Instead, the claims of the ’484 and ’175 patents recite inventive

concepts in digital image processing technology, and overcome technical problems specifically

arising in that realm. A person of ordinary skill in the art reading the ’484 and ’175 patents



                                                -10-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 11 of 84 PageID #: 11




would understand that the patents’ disclosure and claims are drawn to solving a specific,

technical problem. The claims do not preempt the use of all techniques taught in the field. For

example, they do not preempt the use of the techniques taught in the prior art cited on the face of

the patents or described in the specification. Each claim of the ’484 and ’175 patents recites a

combination of elements sufficient to ensure that the claim in practice amounts to significantly

more than a patent claiming an abstract idea.

         31.     The claimed inventions of the ’699, ’740, and ’944 patents resolve technological

problems related to reducing unwanted distortion or blur when capturing images with a camera,

and, further, to correcting a selected part or subject of an image while another part or subject of

the image is blurred compared to the selected part or subject. See, e.g., ’699, abstract; 10:52-

11:2; Col. 12:13-23. The patents further teach that it may be desirable to make a designated

subject in a field of view clear and sharp whereas other parts of the image may be blurred. Id.

The patents further teach that it is desirable to have techniques that correct for distortion in

photographs without adding excessively to the price, robustness or weight of a camera or other

imaging device. ’699, Col. 2:24-17. The patents further teach that “[i]n the prior art, electro-

mechanical devices for correcting image blur due to camera motion are built into some high

quality lenses” and “[t]hese devices seek to compensate for the camera/lens movement by

moving one or more of the lens elements.” Id. at 2:15-23. However, adding such a device to a

lens typically makes the lens much more expensive, heavier and less sturdy, and can also

compromise image quality. Id. at 2:21-23. Because existing solutions did not provide effective

correction of unwanted distortion or blur, and at the same time provide an effective way for a

designated subject in a field of view to be clear and sharp whereas other parts of the image may

be blurred, particularly for devices that were light-weight and not excessively expensive, a need



                                                -11-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 12 of 84 PageID #: 12




existed for solutions that would better (e.g., faster, more accurately, less expensively, etc.)

provide these features without adding excessively to the price, compromising robustness, or

increasing weight of the imaging device. Id. at 2:15-27. The claimed inventions of the ’699,

’740, and ’944 patents provide solutions that solve these problems.

         32.     The claims of the ’699, ’740, and ’944 patents do not merely recite the

performance of some business practice known from the precomputer world along with the

requirement to perform it on a computer. Instead, the claims of the ’699, ’740, and ’944 patents

recite inventive concepts in digital image processing technology, and overcome technical

problems specifically arising in that realm. A person of ordinary skill in the art reading the ’699,

’740, and ’944 patents would understand that the patents’ disclosure and claims are drawn to

solving a specific, technical problem. The claims do not preempt the use of all techniques taught

in the field. For example, they do not preempt the use of the techniques taught in the prior art

cited on the face of the patents or described in the specification. Each claim of the ’699, ’740,

and ’944 patents recites a combination of elements sufficient to ensure that the claim in practice

amounts to significantly more than a patent claiming an abstract idea.

         33.     The claimed inventions of the ’450 patent resolve technological problems related

to reducing motion blur using a digital image processing technique that can take advantage of

measurements of relative motion between the imaging device and the subject from motion

sensors and present advantages over electro-mechanical devices that compensate using lens

movement. ’450, Col. 2:4-30. The patent further teaches that it is desirable to correct for

distortion in photographs without adding excessively to the price, compromising robustness or

increasing weight of a camera or other imaging device. Id. The patent further teach that “[i]n

the prior art, electro-mechanical devices for correcting image blur due to camera motion are built



                                               -12-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 13 of 84 PageID #: 13




into some high quality lenses” and “[t]hese devices seek to compensate for the camera/lens

movement by moving one or more of the lens elements.” Id. However, adding such a device to

a lens typically makes the lens much more expensive, heavier and less sturdy, and can also

compromise image quality. Id. Because existing solutions did not provide effective correction

of unwanted distortion or blur, particularly for devices that were light-weight and not excessively

expensive, a need existed for solutions that would better (e.g., faster, more accurately, less

expensively, etc.) provide such correction through without adding excessively to the price,

compromising robustness, or increasing weight of the imaging device.            Id.   The claimed

inventions of the ’450 patent provide solutions that solve this problem.

         34.     The claims of the ’450 patent do not merely recite the performance of some

business practice known from the precomputer world along with the requirement to perform it on

a computer. Instead, the claims of the ’450 patent recite one or more inventive concepts that are

rooted in digital image processing technology, and overcome technical problems specifically

arising in that realm. A person of ordinary skill in the art reading the ’450 patent would

understand that the patents’ disclosure and claims are drawn to solving a specific, technical

problem. The claims do not preempt the use of all techniques taught in the field. For example,

they do not preempt the use of the techniques taught in the prior art cited on the face of the

patents or described in the specification. Each claim of the ’450 patent recites a combination of

elements sufficient to ensure that the claim in practice amounts to significantly more than a

patent claiming an abstract idea.

         35.     Samsung’s own statements, and statements made in the industry, cited here and

throughout this complaint regarding accused products and functionalities provide further

evidence that the patented technologies were not well-understood, routine, or conventional at the



                                               -13-
4822-3235-0373
    Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 14 of 84 PageID #: 14




time of the invention. For example, in 2017 Samsung marketed its Galaxy S8 incorporating

“multi-frame image processing” technology as “at the forefront of camera development” and

taking “mobile photography to a new level.”1 Samsung has also attributed at least a “30%

improved noise reduction” in its Galaxy S9 phones due to “multi-frame image processing” and

“multi-frame noise reduction.”2 Further, in 2014, Samsung unveiled the Galaxy S5 at the Mobile

World Congress in Barcelona and marketed its “new” selective focus feature as exciting and

significant.3 The industry noted that “[s]elective focus is one of the features which has gone big

in 2014.”4 Samsung also markets its “revolutionary intelligent camera” in its recently released

products, including the Galaxy Note 9, in part because “Live Focus” and because its devices

“take[] multiple shots when you hit the shutter and blend[] them together for pin-sharp

productions.”5 Samsung has marketed its accused products including gyro-based video digital




1
    https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera.
2
 https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera; https://www.hardwarezone.com.sg/feature-exclusive-first-looks-samsung-
galaxy-s9-and-s9/s9-camera; see also https://www.samsung.com/my/support/mobile-
devices/amazing-photographs-as-captured-on-the-samsung-galaxy-s9-and-s9-plus/ (stating that
multi-frame image processing “drastically reduce[s] the amount of noise.”).
3
    https://www.youtube.com/watch?v=1HKOGdnJN-I.
4
 https://www.techradar.com/reviews/phones/mobile-phones/samsung-galaxy-note-edge-
1263718/review/5.
5
    https://www.samsung.com/us/mobile/galaxy-note9/camera/.


                                               -14-
4822-3235-0373
    Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 15 of 84 PageID #: 15




image stabilization as allowing for “fast and accurate image capture,”6 as well as “much easier

calculation,” “more accurate,” and more “power efficient image stabilization.”7

         36.     A person of ordinary skill in the art reading the patents-in-suit and their claims

would understand that the patent’s disclosure and claims are drawn to solving a specific,

technical problem arising in photography. Moreover, a person of ordinary skill in the art would

understand that the claimed subject matter presents advancements in the field of digital image

processing. The claims do not preempt all types of digital image processing. For example, the

claims do not preempt use of the techniques taught in the prior art cited on the face of the

patents-in-suit. In light of the foregoing, a person of ordinary skill in the art would understand

that the claims of the patents-in-suit are directed to a specific improvement for digital image

processing of images captured by a digital camera.

                         V.     CLAIMS FOR PATENT INFRINGEMENT

         37.     The allegations provided below are exemplary and without prejudice to Plaintiff’s

infringement contentions provided pursuant to the Court’s scheduling order and local rules.

Plaintiff’s claim construction contentions regarding the meaning and scope of the claim terms

will be provided under the Court’s scheduling order and local rules. As detailed below, each

element of at least one claim of each of the patents-in-suit is literally present in the accused

products. To the extent that any element is not literally present, each such element is present

under the doctrine of equivalents. Plaintiff’s analysis below should not be taken as an admission


6
 https://news.samsung.com/global/samsung-introduces-two-new-0-8%ce%bcm-isocell-image-
sensors-to-the-smartphone-market; compare with
https://smartphones.gadgethacks.com/news/why-eis-is-actually-better-than-ois-for-videos-
0195575/ (describing slow, ineffective OIS techniques).
7
 https://www.samsung.com/semiconductor/global.semi/file/resource/2018/05/Brochure_EIS_Sol
ution_180503.pdf.


                                                -15-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 16 of 84 PageID #: 16




that the preamble for any claim is limiting. While publicly available information is cited below,

Plaintiff may rely on other forms of evidence to show infringement.

         38.         The accused products include at least the following products, as well as products

with reasonably similar functionality, and all Edge, Plus (+), Active, 4G, and 5G varieties of

these products. Identification of the accused products will be provided in plaintiff’s infringement

contentions pursuant to the Court’s scheduling order and local rules. Samsung imports into the

United States, uses, makes, offers for sale, and sells in the United States the following products

and infringes the asserted claims of the patents-in-suit:

                    ’484, ’699, ’175, and ’740 accused products: Galaxy S5 products (including S5,

                     S5 Active, S5 Mini, S Duos 3, S5 Neo, and S5 Plus), Galaxy S6 products

                     (including S6, S6 Edge, S6 Active, and S6 Edge Plus), Galaxy S7 products

                     (including S7, S7 Edge, and S7 Active), Galaxy S8 products (including S8, S8

                     Plus, and S8 Active), Galaxy S9 products (including S9 and S9 Plus), Galaxy S10

                     products (including S10, S10e, S10 Plus, and S10 5G), Galaxy Fold/X, Galaxy

                     A20, Galaxy A50, Galaxy A70, Galaxy A90, Galaxy Tab S4, Galaxy Tab S5,

                     Galaxy Tab S6, Galaxy Note 4, Note Edge, Note 5, Note 7, Note Fan Edition,

                     Note 8, Note 9, Note 10, Note 10 Plus, and Note 10 Plus 5G;

                    ’450 accused products: Galaxy S7 products (including S7, S7 Edge, and S7

                     Active), Galaxy S8 products (including S8, S8 Plus, and S8 Active), Galaxy S9

                     products (including S9 and S9 Plus), Galaxy S10 products (including S10, S10e,

                     S10 Plus, and S10 5G), Galaxy Fold/X, Galaxy A50, Galaxy A70, Galaxy A90,

                     Galaxy Tab S4, Galaxy Tab S5, Galaxy Tab S6, Galaxy Note 7, Note Fan Edition,

                     Note 8, Note 9, Note 10, Note 10 Plus, and Note 10 Plus 5G.



                                                    -16-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 17 of 84 PageID #: 17




                    ’944 accused products: Galaxy S9 Plus, Galaxy S10 products (including S10,

                     S10e, S10 Plus, and S10 5G), Galaxy Fold/X, Galaxy A20, Galaxy A50, Galaxy

                     A70, Galaxy A90, Galaxy Tab S6, Galaxy Note 8, Note 9, Note 10, Note 10 Plus,

                     and Note 10 Plus 5G.

                     COUNT I: PATENT INFRINGEMENT OF THE ’484 PATENT

         39.         Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         40.         Samsung has been and is now directly infringing and/or indirectly infringing the

’484 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States infringing

products, including at least ’484 accused products. Samsung derives revenue from the activities

relating to the ’484 accused products. As explained below, these products are covered by one or

more claims of the ’484 patent, including but not limited to claim 28.

         41.         Claim 28 of the ’484 patent recites an “apparatus” comprising “a viewfinder

configured to display an image.” The ’484 accused products include a viewfinder configured to

display an image. For example, Samsung’s website shows that the display screen is used as a

viewfinder to display an image for the camera, as shown in the examples below.




                                                   -17-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 18 of 84 PageID #: 18




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera




http://downloadcenter.samsung.com/content/PM/201808/20180803063133735/EB/GEN_G960U
1_G965U1_EN_FINAL_180712/toc.html#camera_and_video_tid1e4831

         42.     Claim 28 of the ’484 patent recites an “apparatus” comprising “a processor

configured to receive user input data that designates a subject in the image.” The ’484 accused

products include a processor configured to receive user input data that designates a subject in the

image. For example, Samsung’s website shows that the display screen is used to receive user

input that designates a subject in the image for the camera, as shown in the examples below.


                                               -18-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 19 of 84 PageID #: 19




http://downloadcenter.samsung.com/content/PM/201808/20180803063133735/EB/GEN_G960U
1_G965U1_EN_FINAL_180712/toc.html#camera_and_video_tid1e4831




                                       -19-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 20 of 84 PageID #: 20




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




                                          -20-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 21 of 84 PageID #: 21




https://www.samsung.com/hk_en/support/mobile-devices/galaxy-s9-plus-only-how-do-i-take-
portraits-using-live-focus-feature/

         43.     Claim 28 of the ’484 patent recites an “apparatus” comprising “a recording

medium configured to capture a plurality of images, wherein the images are two-dimensional

photographic images and include the designated subject.” The ’484 accused products include a

recording medium configured to capture a plurality of images, wherein the images are two-

dimensional photographic images and include the designated subject. For example, Samsung’s

website explains that the ’484 accused products, including through “multi-frame image

processing,” “multi-frame noise reduction,” “selective focus,” and/or “live focus,” capture a

plurality of two-dimensional photographic images, as shown in the examples below.




https://www.samsung.com/us/explore/galaxy-s8/camera/




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




                                             -21-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 22 of 84 PageID #: 22




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera

The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot?
That's what multi-frame image processing does. It uses multiple images to reduce noise and
boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw (Samsung Galaxy’s S8 Launch Event in 10
minutes)




https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-galaxy-s7-
galaxy-s7-edge/




https://www.digitaltrends.com/photography/samsung-galaxy-s8-camera-tips/




                                            -22-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 23 of 84 PageID #: 23




https://www.samsung.com/us/mobile/galaxy-note9/camera/

         44.     Claim 28 of the ’484 patent recites an “apparatus” comprising “wherein the

processor is further configured to: shift each of the plurality of images vertically and horizontally

such that the designated subject is aligned at a same location in each of the shifted images.” The

’484 accused products include a processor configured to shift each of the plurality of images

vertically and horizontally such that the designated subject is aligned at a same location in each

of the shifted images. For example, the ’484 accused products, including through “multi-frame

image processing,” “multi-frame noise reduction,” “selective focus,” and/or “live focus,” capture

a plurality of images and shifts each of the plurality of images vertically and horizontally such

that the designated subject is aligned at a same location in each of the shifted images, as shown

in the examples below, including, by way of example, discussion from Samsung regarding how

it combines multiple images and/or “impos[es]” images on top of one another.




https://www.samsung.com/us/explore/galaxy-s8/camera/




                                                -23-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 24 of 84 PageID #: 24




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera




https://www.youtube.com/watch?v=YL9arg1Ngdw (Samsung Galaxy’s S8 Launch Event)

The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot? That's what multi-frame image processing does. It uses multiple images to reduce
noise and boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw (Samsung Galaxy’s S8 Launch Event)


                                            -24-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 25 of 84 PageID #: 25




https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-galaxy-s7-
galaxy-s7-edge/




https://www.digitaltrends.com/photography/samsung-galaxy-s8-camera-tips/




https://www.samsung.com/us/mobile/galaxy-note9/camera/




                                            -25-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 26 of 84 PageID #: 26




https://www.cnet.com/news/best-chromebooks-for-2019/

         45.     Claim 28 of the ’484 patent recites an “apparatus” comprising a processor

configured to “combine the shifted images to obtain a corrected image, wherein the corrected

image is a two-dimensional photographic image.”        The ’484 accused products include a

processor configured to combine the shifted images to obtain a corrected image, wherein the

corrected image is a two-dimensional photographic image. For example, ’484 accused products,

including through “multi-frame image processing,” “multi-frame noise reduction,” “selective

focus,” and/or “live focus,” capture a plurality of images and combine the shifted images to

obtain a corrected image, as shown in the examples below, including, by way of example,

discussion from Samsung regarding how it combines multiple images and/or “impos[es]” images

on top of one another.




https://www.samsung.com/us/explore/galaxy-s8/camera/




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera



                                             -26-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 27 of 84 PageID #: 27




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera

The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot? That's what multi-frame image processing does. It uses multiple images to reduce
noise and boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw




https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-galaxy-s7-
galaxy-s7-edge/




https://www.digitaltrends.com/photography/samsung-galaxy-s8-camera-tips/




                                            -27-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 28 of 84 PageID #: 28




https://www.samsung.com/us/mobile/galaxy-note9/camera/

         46.     As described above, Samsung has had actual knowledge of the ’484 patent and

actual knowledge that its activities constitute direct and/or indirect infringement of the ’484

patent, yet they have not ceased their infringing activities.         See Section III.    Samsung’s

infringement of the ’484 patent has been and continues to be willful and deliberate. Samsung

also has knowledge of the ’484 patent by way of this complaint and, to the extent they do not

cease their infringing activities, their infringement is and continues to be willful and deliberate.

         47.     Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’484 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’484 accused products in this judicial district and elsewhere

in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels


                                                 -28-
4822-3235-0373
    Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 29 of 84 PageID #: 29




that encourage infringing use, sales, offers to sell, and importation of the ’484 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’484 accused products instruct, promote, and encourage the use

the camera capability in an infringing manner, including using “multi-frame image processing,”

“multi-frame noise reduction,” “selective focus,” and/or “live focus.”8 In addition, Samsung




8
   See, e.g, http://downloadcenter.samsung.com/content/UM/201404/20140402111855054/SM-
G900F_UM_EU_Kitkat_Eng_D06_140312.pdf (S5 user manual) at pages 84-87;
http://downloadcenter.samsung.com/content/UM/201503/20150303094626458/SM-
G920F_UM_EU_Lollipop_Eng_Rev.1.0_150302.pdf (S6 user manual) at pages 55-70;
http://downloadcenter.samsung.com/content/UM/201602/20160222104408745/SM-
G930_UM_EU_Marshmallow_Eng_Rev.1.0_160219.pdf (S7 user manual) at pages 74-94;
http://downloadcenter.samsung.com/content/UM/201708/20170822042936979/UNL_SM-
G950U1_GS8_EN_UM_N_7.0_051817_FINAL_AC.PDF (S8/S8+ user manual) at pages 60-66;
http://downloadcenter.samsung.com/content/UM/201704/20170428055344107/ATT_SM-
G950U_GS8_EN_UM_N_7.0_033017_FINAL_AC.pdf (S8/S8+ AT&T user manual) at pages
63-69;
http://downloadcenter.samsung.com/content/UM/201712/20171214080933306/VZW_SM-
G950U_GS8_EN_UM_N_7.0_090117_FINAL_AC.pdf (S8/S8+ Verizon user manual) at pages
63-69;
http://downloadcenter.samsung.com/content/UM/201708/20170815001815941/ATT_SM-
G892A_GS8_Active_EN_UM_071017_FINAL_AC.PDF (S8 Active AT&T) at 60-66;
http://downloadcenter.samsung.com/content/UM/201803/20180320052236753/GEN_G960U1_
G965U1_EN_UM_O_8.0_022718_FINAL_AC.pdf (S9/S9+ user manual) at pages 70-75;
http://downloadcenter.samsung.com/content/UM/201802/20180228074216704/ATT_G960U_G
965U_EN_UM_O_8.0_022718_FINAL.pdf (S9/S9+ AT&T user manual) at 70-75;
http://downloadcenter.samsung.com/content/UM/201803/20180301045020534/VZW_G960U_G
965U_EN_UM_O_8.0_022718_FINAL.pdf (S9/S9+ Verizon user manual) at 70-75;
http://downloadcenter.samsung.com/content/UM/201907/20190721044642525/GEN_SM-
G970U1_SM-G973U1_SM-G975U1_EN_UM_P_9.0_050319_FINAL.pdf (S10e, S10, and
S10+)                                        at                                  76-80;
http://downloadcenter.samsung.com/content/UM/201409/20140926113431077/SM-
N910_UM_EU_Kitkat_Eng_Rev.1.0_140926.pdf (Galaxy Note 4 user manual) at pages 90-98;
http://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=1&ved=2ahUKEwj9qOb
8gqrfAhVRm-
AKHXbQD_oQFjAAegQIBxAB&url=http%3A%2F%2Fdownloadcenter.samsung.com%2Fcont
ent%2FUM%2F201508%2F20150821044210180%2FVZW_SM-N920V_Galaxy-
Note5_EN_UM_LL_5.1_OGE_FINAL.pdf&usg=AOvVaw1AgknIj4frnUVmow-ckwd_ (Galaxy
Note            5          user          manual)         at         pages        74-80;
http://downloadcenter.samsung.com/content/UM/201503/20150303094626458/SM-

                                               -29-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 30 of 84 PageID #: 30




documents and materials for the ’484 accused products instruct, promote, and encourage, for

example, use of “multi-frame image processing,” “multi-frame noise reduction,” “selective

focus,” and “live focus.”9 Samsung also contributorily infringes the ’484 patent under 35 U.S.C.

§ 271(c) because there is no substantial non-infringing use of the infringing features of the ’484

accused products. The software and hardware components are installed and configured by

Samsung to practice the patented operations and those structures do not constitute a staple article




G920F_UM_EU_Lollipop_Eng_Rev.1.0_150302.pdf (Galaxy Note 6 user manual) at pages 55-
70); https://www.samsung.com/levant/support/model/SM-N930FZDAMID/ (Galaxy Note 7 user
manual)                       at                        pages                         123-145;
http://downloadcenter.samsung.com/content/UM/201710/20171011041539192/GEN_SM-
N950U1_Galaxy_Note8_EN_UM_N_7.1_082917_FINAL_AC.PDF (Galaxy Note 8 user
manual                   )                  at                  pages                   73-78;
http://downloadcenter.samsung.com/content/UM/201808/20180811053249409/GEN_SM-
N960U1_Galaxy_Note9_EN_UM_O_8.0_080918_FINAL.pdf (Galaxy Note 9) at pages 75-80);
http://downloadcenter.samsung.com/content/UM/201809/20180905040635055/WIF_SM-
T830_Galaxy_Tab_S4_EN_UM_O_8.0_080218_FINAL_AC.pdf                   (Galaxy      Tab     S4);
http://downloadcenter.samsung.com/content/UM/201908/20190828040555688/VZW_SM-
T837V_Galaxy_Tab_S4_EN_UM_P_9.0_051019_FINAL_AC.pdf                    (Galaxy    Tab     S4);
http://downloadcenter.samsung.com/content/UM/201904/20190426015516885/WIF_SM-
T720_Galaxy_Tab_S5e_EN_UM_P_9.0_032819_FINAL_AC.pdf                   (Galaxy     Tab     S5);
http://downloadcenter.samsung.com/content/UM/201907/20190731221116212/VZW_SM-
T727V_Galaxy_Tab_S5e_EN_UM_P_9.0_071019_FINAL_AC.pdf                    (Galaxy    Tab    S5);
http://downloadcenter.samsung.com/content/UM/201908/20190830064640327/WIF_SM-
T860_Tab_S6_EN_UM_P_9.0_082819_FINAL.pdf                    (Galaxy           Tab         S6);
http://downloadcenter.samsung.com/content/UM/201907/20190726005622563/VZW_SM-
A102U_SM-A205U_EN_UM_P_9.0_072319_FINAL.pdf                          (Galaxy             A20);
http://downloadcenter.samsung.com/content/UM/201907/20190709055838413/VZW_SM-
A505U_Galaxy_A50_EN_UM_P_9.0_052319_FINAL_AC.pdf                         (Galaxy         A50);
http://downloadcenter.samsung.com/content/UM/201906/20190619122204418/SM-
A505_A705_UM_SWA_Pie_Eng_Rev.1.0_190516.pdf (Galaxy A70).
9
            See,        e.g.,         https://www.samsung.com/us/explore/galaxy-s8/camera/;
https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera;
https://www.youtube.com/watch?v=YL9arg1Ngdw;
https://www.samsung.com/in/support/mobile-devices/explain-super-low-light-feature-in-galaxy-
s9-s9-plus/;                       https://www.samsung.com/us/mobile/galaxy-note9/camera/;
https://www.samsung.com/levant/support/mobile-devices/galaxy-note4-how-to-use-selective-
focus-in-the-camera/.


                                               -30-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 31 of 84 PageID #: 31




or commodity of commerce suitable for substantial non-infringing use, and Samsung’s providing

of the same results in direct infringement by others.

         48.     Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,

and, unless Samsung is enjoined from its infringement of the ’484 patent, Plaintiff will suffer

irreparable harm.

         49.     Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                 COUNT II: PATENT INFRINGEMENT OF THE ’699 PATENT

         50.     Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         51.     Samsung has been and is now directly infringing and/or indirectly infringing the

’699 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States the “’699 accused

products.” Samsung derives revenue from the activities relating to the ’699 accused products.

As explained below, these products are covered by one or more claims of the ’699 patent,

including but not limited to, Claim 9.

         52.     Claim 9 of the ’699 patent recites an “apparatus” comprising “a viewfinder

configured to display an image.” The ’699 accused products include a viewfinder configured to

display an image. For example, Samsung’s website shows that the display screen is used as a

viewfinder to display an image for the camera, as shown in the examples below.




                                               -31-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 32 of 84 PageID #: 32




http://downloadcenter.samsung.com/content/UM/201608/20160825002229338/ATT_SM-
G900A_GS5_EN_UM_MM_6.0_FINAL_WAC.pdf




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/

         53.     Claim 9 of the ’699 patent recites an “apparatus” comprising “a processor

configured to receive user input that designates a main subject in the image in the viewfinder.”

The ’699 accused products include a processor configured to receive user input that designates a

main subject in the image in the viewfinder. For example, Samsung’s website shows that the

display screen is used to receive user input that designates a subject in the image for the camera,

as shown in the examples below.




                                               -32-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 33 of 84 PageID #: 33




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




                                          -33-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 34 of 84 PageID #: 34




https://www.samsung.com/hk_en/support/mobile-devices/galaxy-s9-plus-only-how-do-i-take-
portraits-using-live-focus-feature/

         54.     Claim 9 of the ’699 patent recites an “apparatus” comprising “a recording

medium configured to capture a plurality of photographic images, wherein the plurality of

photographic images includes the designated main subject.” The ’699 accused products include

a recording medium configured to capture a plurality of photographic images, wherein the

plurality of photographic images includes the designated main subject. For example, industry

websites explain that Samsung’s accused products capture a plurality of photographic images,

for example through the use of “selective focus” and/or “live focus,” as shown below.


                                              -34-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 35 of 84 PageID #: 35




https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-galaxy-s7-
galaxy-s7-edge/




https://www.digitaltrends.com/photography/samsung-galaxy-s8-camera-tips/




https://www.samsung.com/us/mobile/galaxy-note9/camera/

         55.     Claim 9 of the ’699 patent recites an “apparatus” comprising “the processor

further configured to combine the plurality of photographic images to create a combined

photographic image such that the main subject in the combined photographic image is

substantially blur free and areas of the combined photographic image other than the main subject

are blurred.” The ’699 accused products include the processor further configured to combine the


                                             -35-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 36 of 84 PageID #: 36




plurality of photographic images to create a combined photographic image such that the main

subject in the combined photographic image is substantially blur free and areas of the combined

photographic image other than the main subject are blurred. For example, Samsung’s website

and industry websites explain that Samsung’s accused products create a combined photographic

image, including through the use of “selective focus” and/or “live focus,” such that the main

subject in the combined photographic image is substantially blur free and areas of the combined

photographic image other than the main subject are blurred, as shown in the example discussion

and images below.




https://www.tomsguide.com/us/galaxy-s5-camera-tips,news-19244.html




                                             -36-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 37 of 84 PageID #: 37




https://www.techspot.com/review/1147-samsung-galaxy-s7-edge/page7.html




https://www.samsung.com/us/mobile/galaxy-note9/camera/




https://www.cnet.com/news/best-chromebooks-for-2019/

         56.     Claim 9 of the ’699 patent recites an “apparatus” comprising “a memory

configured to record the combined photographic image.” The ’699 accused products include a


                                           -37-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 38 of 84 PageID #: 38




memory configured to record the combined photographic image. For example, Samsung’s

website shows that the combined photographic image can be saved to memory, as shown below.




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         57.     As described above, Samsung has had actual knowledge of the ’699 patent and

actual knowledge that its activities constitute direct and/or indirect infringement of the ’699

patent, yet they have not ceased their infringing activities.    See Section III.   Samsung’s

infringement of the ’699 patent has been and continues to be willful and deliberate. Samsung


                                             -38-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 39 of 84 PageID #: 39




also has knowledge of the ’699 patent by way of this complaint and, to the extent they do not

cease their infringing activities, their infringement is and continues to be willful and deliberate.

         58.     Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’699 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’699 accused products in this judicial district and elsewhere

in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels

that encourage infringing use, sales, offers to sell, and importation of the ’699 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’699 accused products instruct, promote, and encourage the use of

the camera capability in an infringing manner.10 In addition, Samsung documents and materials

for the ’699 accused products instruct, promote, and encourage use of “selective focus mode”

and “live focus mode.”11 Samsung also contributorily infringes the ’699 patent under 35 U.S.C.

§ 271(c) because there is no substantial non-infringing use of the infringing features of the ’699

accused products. The software and hardware components are installed and configured by

Samsung to practice the patented operations and those structures do not constitute a staple article

or commodity of commerce suitable for substantial non-infringing use, and Samsung’s providing

of the same results in direct infringement by others.




10
   See, e.g, fn 8 and 9.
11
    See, e.g., fn. 8; see also https://www.samsung.com/my/support/mobile-devices/galaxy-s7-
edge-how-do-i-use-the-selective-focus-mode-on-the-camera/;
https://www.samsung.com/us/mobile/galaxy-note9/camera/.

                                                 -39-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 40 of 84 PageID #: 40




         59.      Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,

and, unless Samsung is enjoined from its infringement of the ’699 patent, Plaintiff will suffer

irreparable harm.

         60.      Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                 COUNT III: PATENT INFRINGEMENT OF THE ’175 PATENT

         61.      Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         62.      Samsung has been and is now directly infringing and/or indirectly infringing the

’175 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States the “’175 accused

products.” Samsung derives revenue from the activities relating to the ’175 accused products.

As explained below, these products are covered by one or more claims from the ’175 patent,

including but not limited to, Claim 23.

         63.      Claim 23 of the ’175 patent recites an “apparatus” including “a viewfinder

configured to display an image.” The ’175 accused products include a viewfinder configured to

display an image. For example, Samsung’s website shows that the display screen is used as a

viewfinder to display an image for the camera, as shown in the examples below.




                                                -40-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 41 of 84 PageID #: 41




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera




http://downloadcenter.samsung.com/content/PM/201808/20180803063133735/EB/GEN_G960U
1_G965U1_EN_FINAL_180712/toc.html#camera_and_video_tid1e4831

         64.     Claim 23 of the ’175 patent recites an “apparatus” including “a processor

configured to receive user input that designates a main subject in the image in the viewfinder.”

The ’175 accused products include a processor configured to receive user input that designates a

main subject in the image in the viewfinder. For example, Samsung’s website shows that the

display screen is used to receive user input that designates a main subject in the image in the

viewfinder for the camera, as shown in the examples below.




                                             -41-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 42 of 84 PageID #: 42




http://downloadcenter.samsung.com/content/PM/201808/20180803063133735/EB/GEN_G960U
1_G965U1_EN_FINAL_180712/toc.html#camera_and_video_tid1e4831




https://www.samsung.com/hk_en/support/mobile-devices/galaxy-s9-plus-only-how-do-i-take-
portraits-using-live-focus-feature/




                                           -42-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 43 of 84 PageID #: 43




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/


                                          -43-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 44 of 84 PageID #: 44




         65.     Claim 23 of the ’175 patent recites an “apparatus” including “a recording medium

configured to capture a plurality of photographic images, wherein the plurality of photographic

images includes the designated main subject.” The ’175 accused products include a recording

medium configured to capture a plurality of photographic images, wherein the plurality of

photographic images includes the designated main subject. For example, Samsung’s website

explains that its accused products, including through “multi-frame image processing,” “multi-

frame noise reduction,” “selective focus,” and/or “live focus,” captures a plurality of

photographic images, as shown in the examples below.




https://gizmodo.com/heres-what-is-actually-new-about-the-samsung-galaxy-s9-1823232526




http://www.three.co.uk/hub/samsung-galaxy-camera-features/




https://www.tomsguide.com/us/samsung-galaxy-s9-guide,review-5253-4.html




                                               -44-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 45 of 84 PageID #: 45




https://www.samsung.com/us/explore/galaxy-s8/camera/




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera

The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot?
That's what multi-frame image processing does. It uses multiple images to reduce noise and
boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw

         66.     Claim 23 of the ’175 patent recites an “apparatus” including “the processor

further configured to selectively combine the plurality of photographic images to generate a

corrected image.” The ’175 accused products include a processor configured to selectively

combine the plurality of photographic images to generate a corrected image. For example,

Samsung’s website and other documents explain that the ’175 accused products, including

through “multi-frame image processing,” “multi-frame noise reduction,” “selective focus,”



                                             -45-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 46 of 84 PageID #: 46




and/or “live focus,” captures a plurality of images and selectively combines the photographic

images to generate a corrected image, as shown in the examples below, including by way of

example, discussion from Samsung regarding how it combines multiple images and/or

“impos[es]” images on top of one another.




https://www.dpreview.com/news/0120735311/samsung-galaxy-s8-and-s8-come-with-infinity-
display-and-multi-frame-processing




https://www.samsung.com/us/explore/galaxy-s8/camera/




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera


                                            -46-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 47 of 84 PageID #: 47




The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot? That's what multi-frame image processing does. It uses multiple images to reduce
noise and boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw

         67.     Claim 23 of the ’175 patent recites an “apparatus” including a processor wherein

the processor “combines a first set of images from among the plurality of images to generate a

first part of the corrected image, combines a second set of images from among the plurality of

images to generate a second part of the corrected image, and at least one image in the first set of

images is not included in the second set of images.” The ’175 accused products include a

processor wherein the processor combines a first set of images from among the plurality of

images to generate a first part of the corrected image, combines a second set of images from

among the plurality of images to generate a second part of the corrected image, and at least one

image in the first set of images is not included in the second set of images. For example,

Samsung’s website and other documents explain that its accused products, including through

“multi-frame image processing,” “multi-frame noise reduction,” “selective focus,” and/or “live

focus,” combine a first set of images from among the plurality of images to generate a first part

of the corrected image and combines a second set of images from among the plurality of images

to generate a second part of the corrected image, as shown in the examples below, including by

way of example, discussion from Samsung regarding how it combines multiple images and/or

“impos[es]” images on top of one another.




https://gizmodo.com/heres-what-is-actually-new-about-the-samsung-galaxy-s9-1823232526



                                               -47-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 48 of 84 PageID #: 48




http://www.three.co.uk/hub/samsung-galaxy-camera-features/




The narrator says [starting @2:54 sec]: “How much you ever wished that you can take multiple
photos of the same moment and then combine the best attributes of those photos to create the
perfect shot? That's what multi-frame image processing does. It uses multiple images to reduce
noise and boost brightness – when you need it most.”
https://www.youtube.com/watch?v=YL9arg1Ngdw




https://www.samsung.com/us/explore/galaxy-s8/camera/


                                            -48-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 49 of 84 PageID #: 49




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera12

         68.     Claim 23 of the ’175 patent recites an apparaturs including “a memory configured

to store the corrected image.” The ’175 accused products include a memory configured to store

the corrected image as shown by the exemplary documentation below.




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




12
    See also https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-
galaxy-s7-galaxy-s7-edge/;      https://www.digitaltrends.com/photography/samsung-galaxy-s8-
camera-tips/; and https://www.samsung.com/us/mobile/galaxy-note9/camera/.


                                               -49-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 50 of 84 PageID #: 50




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/




https://news.samsung.com/global/in-depth-look-1-how-the-galaxy-s9-reimagines-the-
smartphone-camera




https://news.samsung.com/global/in-depth-look-fast-fun-and-in-focus-the-galaxy-s8-camera

         69.     As described above, Samsung has had actual knowledge of the ’175 patent and

actual knowledge that its activities constitute direct and/or indirect infringement of the ’175

patent, yet they have not ceased their infringing activities.         See Section III.    Samsung’s

infringement of the ’175 patent has been and continues to be willful and deliberate. Samsung

also has knowledge of the ’175 patent by way of this complaint and, to the extent they do not

cease their infringing activities, their infringement is and continues to be willful and deliberate.




                                                 -50-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 51 of 84 PageID #: 51




         70.     Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’175 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’175 accused products in this judicial district and elsewhere

in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels

that encourage infringing use, sales, offers to sell, and importation of the ’175 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’175 accused products instruct, promote, and encourage the use

the camera capability in an infringing manner. See supra fn. 8. In addition, Samsung documents

and materials for the ’175 accused products instruct, promote, and encourage use of “multi-frame

image processing,” “multi-frame noise reduction,” “selective focus,” and/or “live focus.” See

supra fn. 8 and 9. Samsung also contributorily infringes the ’175 patent under 35 U.S.C. §

271(c) because there is no substantial non-infringing use of the infringing features of the ’175

accused products. The software and hardware components are installed and configured by

Samsung to practice the patented operations and those structures do not constitute a staple article

or commodity of commerce suitable for substantial non-infringing use, and Samsung’s providing

of the same results in direct infringement by others.

         71.     Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,

and, unless Samsung is enjoined from its infringement of the ’175 patent, Plaintiff will suffer

irreparable harm.




                                                -51-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 52 of 84 PageID #: 52




         72.      Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                 COUNT IV: PATENT INFRINGEMENT OF THE ’450 PATENT

         73.      Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         74.      Samsung has been and is now directly infringing and/or indirectly infringing the

’450 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States infringing

products, including at least the “’450 accused products.” Samsung derives revenue from the

activities relating to the ’450 accused products. As explained below, these products are covered

by at least one or more of the ’450 patent asserted claims, including, but not limited to, claim 14.

         75.      Claim 14 of the ’450 patent recites an “imaging device” comprising “an image

sensor configured to capture a sequence of images, wherein the sequence of images comprise a

video, and store the images in a memory.” The ’450 accused products include an image sensor

configured to capture a sequence of images, wherein the sequence of images comprise a video,

and store the images in a memory. For example, Samsung’s website and industry websites show

that Samsung’s products are configured to capture a sequence of images comprising a video and

store the images in a memory.




                                                -52-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 53 of 84 PageID #: 53




http://downloadcenter.samsung.com/content/UM/201803/20180320052236753/GEN_G960U1_
G965U1_EN_UM_O_8.0_022718_FINAL_AC.pdf




https://www.phonearena.com/news/Showcase-Hyperlapse-on-the-Samsung-Galaxy-S7-and-S7-
edge-is-awesome_id79361

         76.     Claim 14 of the ’450 patent recites an “imaging device” comprising “one or more

motion sensors configured to detect motion information for one or more images of the sequence

of images, wherein the motion information represents motion of the imaging device during

capturing of the one or more images of the sequence of images, and store the motion information

in the memory synchronously with the storing of the one or more images.” The ’450 accused

products include one or more motion sensors configured to detect motion information for one or


                                               -53-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 54 of 84 PageID #: 54




more images of the sequence of images, wherein the motion information represents motion of the

imaging device during capturing of the one or more images of the sequence of images, and store

the motion information in the memory synchronously with the storing of the one or more images.

For example, Samsung’s website and industry websites indicate that Samsung’s devices,

including those equipped with “video stabilization,” “video digital image stabilization” (vDIS),

“gyro-based electronic image stabilization,” and/or “hyperlapse” technology, include motion

sensors configured to detect motion information for one or more images of the sequence of

images and further that Samsung’s devices are configured to store the motion information

synchronously with the storing of the one or more images.




https://www.samsung.com/us/smartphones/galaxy-s9/specs/




https://www.samsung.com/semiconductor/global.semi/file/resource/2018/05/Brochure_EIS_Solu
tion_180503.pdf




                                             -54-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 55 of 84 PageID #: 55




                                               ***




https://news.samsung.com/global/samsung-introduces-two-new-0-8%ce%bcm-isocell-image-
sensors-to-the-smartphone-market




https://www.zdnet.com/article/samsung-launches-first-64mp-image-sensor-for-smartphones/




https://siliconangle.com/2016/02/22/samsung-galaxy-s7-camera-what-has-changed-and-what-is-
new-mwc16/




https://www.samsung.com/ca/smartphones/galaxy-s7/camera/
         77.     Claim 14 of the ’450 patent recites an “imaging device” comprising “a processor

configured to determine a vertical shift value and a horizontal shift value for one or more images

                                               -55-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 56 of 84 PageID #: 56




of the sequence of images based at least in part on the motion information” and “modify one or

more images of the sequence of images based at least in part on the vertical and the horizontal

shift values.” The ’450 accused products include a processor configured to determine a vertical

shift value and a horizontal shift value for one or more images of the sequence of images based

at least in part on the motion information and modify one or more images of the sequence of

images based at least in part on the vertical and horizontal shift values. For example, Samsung’s

website and industry websites indicate that Samsung’s devices, including those equipped with

“video stabilization,” “video digital image stabilization” (vDIS), “gyro-based electronic image

stabilization,” and/or “hyperlapse” technology, are configured to compensate for vertical shift

and horizontal shift detected by motion sensors using motion information stored synchronously

with the storing of one or more images.




https://www.samsung.com/semiconductor/global.semi/file/resource/2018/05/Brochure_EIS_Solu
tion_180503.pdf




https://www.samsung.com/semiconductor/image-sensor/isocell-plug-and-play/ISOCELL-SLIM-
3P9/

                                              -56-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 57 of 84 PageID #: 57




                                               ***




https://news.samsung.com/global/samsung-introduces-two-new-0-8%ce%bcm-isocell-image-
sensors-to-the-smartphone-market




https://www.zdnet.com/article/samsung-launches-first-64mp-image-sensor-for-smartphones/




https://siliconangle.com/2016/02/22/samsung-galaxy-s7-camera-what-has-changed-and-what-is-
new-mwc16/

         78.     Claim 14 of the ’450 patent recites an “imaging device” comprising a processor

configured to “combine the modified images to obtain a final video” and “wherein the memory is

further configured to store the final video.” The ’450 accused products include a processor

configured to combine the modified images to obtain a final video. For example, Samsung’s

website and industry websites explain that Samsung’s devices include a processor configured to

combine the modified images to obtain a final video and a memory to store the final video, as

shown by the evidence cited in the preceding paragraph and the evidence below.


                                              -57-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 58 of 84 PageID #: 58




http://downloadcenter.samsung.com/content/UM/201803/20180320052236753/GEN_G960U1_
G965U1_EN_UM_O_8.0_022718_FINAL_AC.pdf




https://siliconangle.com/2016/02/22/samsung-galaxy-s7-camera-what-has-changed-and-what-is-
new-mwc16/




https://www.samsung.com/ca/smartphones/galaxy-s7/camera/

         79.     As described above, Samsung has had actual knowledge of the ’450 patent (or at

the very least actual knowledge of the specification of the ’450 patent) and actual knowledge that

its activities constitute direct and/or indirect infringement of the ’450 patent (at the very least by

the filing of this complaint), yet they have not ceased their infringing activities. See Section III.

Samsung’s infringement of the ’450 patent has been and continues to be willful and deliberate.


                                                -58-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 59 of 84 PageID #: 59




Samsung also has knowledge of the ’450 patent by way of this complaint and, to the extent they

do not cease their infringing activities, their infringement is and continues to be willful and

deliberate.

         80.     Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’450 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’450 accused products in this judicial district and elsewhere

in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels

that encourage infringing use, sales, offers to sell, and importation of the ’450 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’450 accused products instruct, promote, and encourage the use of

the camera capability in an infringing manner.         See, e.g., fn. 8.13   In addition, Samsung

documents and materials for the ’450 accused products instruct, promote, and encourage use of

“video stabilization,” “video digital image stabilization,” “gyro-based electronic image

stabilization,” and “hyperlapse.”14 Samsung also contributorily infringes the ’450 patent under

35 U.S.C. § 271(c) because there is no substantial non-infringing use of the infringing features of

the ’450 accused products. The software and hardware components are installed and configured


13
   See also http://downloadcenter.samsung.com/content/UM/201602/20160222104408745/SM-
G930_UM_EU_Marshmallow_Eng_Rev.1.0_160219.pdf (S7 user manual) at pages 74-94;
https://www.samsung.com/levant/support/model/SM-N930FZDAMID/ (Galaxy Note 7 user
manual) at pages 123-145.
14
          See,      e.g.,       https://www.samsung.com/global/galaxy/what-is/hyperlapse/;
https://www.samsung.com/us/smartphones/galaxy-s9/specs/;
https://www.samsung.com/ca/smartphones/galaxy-s7/camera/.

                                                -59-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 60 of 84 PageID #: 60




by Samsung to practice the patented operations and those structures do not constitute a staple

article or commodity of commerce suitable for substantial non-infringing use, and Samsung’s

providing of the same results in direct infringement by others.

         81.     Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,

and, unless Samsung is enjoined from its infringement of the ’450 patent, Plaintiff will suffer

irreparable harm.

         82.     Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                 COUNT V: PATENT INFRINGEMENT OF THE ’740 PATENT

         83.     Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         84.     Samsung has been and is now directly infringing and/or indirectly infringing the

’740 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States the ’740 accused

products. Samsung derives revenue from the activities relating to the ’740 accused products. As

explained below, these products are covered by at least one or more of the ’740 patent asserted

claims, including, but not limited to, claim 20.

         85.     Claim 20 of the ’740 patent recites an “imaging device for capturing and

processing images” comprising “a user interface configured to display an image, wherein the

image is a preview of the field of view of the device, and wherein the image includes a first

subject and a second subject” and “a processor configured to receive user input designating the

first subject in the image to be kept blur free.” The ’740 accused products include a user



                                                   -60-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 61 of 84 PageID #: 61




interface configured to display an image, wherein the image is a preview of the field of view of

the device, and wherein the image includes a first and second subject. For example, Samsung’s

website shows that the display screen is used as a user interface configured to display an image

and to receive a user input that designates a first subject in the image to be kept blur free, as

shown in the examples below. The image may also have a second subject as shown below.




https://www.tomsguide.com/us/galaxy-s5-camera-tips,news-19244.html




                                              -61-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 62 of 84 PageID #: 62




http://downloadcenter.samsung.com/content/UM/201608/20160825002229338/ATT_SM-
G900A_GS5_EN_UM_MM_6.0_FINAL_WAC.pdf




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




https://www.samsung.com/hk_en/support/mobile-devices/galaxy-s9-plus-only-how-do-i-take-
portraits-using-live-focus-feature/



                                           -62-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 63 of 84 PageID #: 63




         86.     Claim 20 of the ’740 patent recites an “imaging device” comprising “a memory

configured to store a plurality of images captured by the device, wherein the plurality of images

include the first subject and the second subject.” The ’740 accused products include a memory

configured to store a plurality of images captured by the device, wherein the plurality of images

include the first subject and the second subject. For example, Samsung’s website and industry

websites explain that Samsung’s accused products capture a plurality of images including a first

subject and a second subject, including through the use of “selective focus” and/or “live focus,”


                                              -63-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 64 of 84 PageID #: 64




as shown in the examples below.




https://www.tomsguide.com/us/galaxy-s5-camera-tips,news-19244.html




https://www.mobilefun.co.uk/blog/2016/03/how-to-take-better-photos-with-the-galaxy-s7-
galaxy-s7-edge/




https://www.digitaltrends.com/photography/samsung-galaxy-s8-camera-tips/




                                            -64-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 65 of 84 PageID #: 65




https://www.samsung.com/us/mobile/galaxy-note9/camera/

         87.     Claim 20 of the ’740 patent recites an “imaging device” comprising a “processor

further configured to combine the plurality of images to obtain a combined image, such that: the

combined image includes the first subject and the second subject, the first subject in the

combined image is blur free, and the second subject in the combined image is blurred compared

to the first subject.” The ’740 accused products include a processor configured to combine the

plurality of images to obtain a combined image. For example, Samsung’s website and industry

websites explain that the accused products, including through “selective focus” and/or “live

focus,” create a combined image where a first subject in the combined image is blur free and a

second subject in the combined image is blurred compared to the first subject, as shown in the

examples below.




                                               -65-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 66 of 84 PageID #: 66




https://www.tomsguide.com/us/galaxy-s5-camera-tips,news-19244.html




https://www.techspot.com/review/1147-samsung-galaxy-s7-edge/page7.html




                                          -66-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 67 of 84 PageID #: 67




https://www.samsung.com/us/mobile/galaxy-note9/camera/




https://www.cnet.com/news/best-chromebooks-for-2019/

         88.     Claim 20 of the ’740 patent recites an “imaging device” comprising a “user

interface further configured to display the combined image.” The ’740 accused products include

a user interface further configured to display the combined image. For example, Samsung’s

website and industry websites explain that Samsung’s devices include a user interface configured

to display the combined image, as shown in the examples below.




                                             -67-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 68 of 84 PageID #: 68




https://www.tomsguide.com/us/galaxy-s5-camera-tips,news-19244.html




https://www.techspot.com/review/1147-samsung-galaxy-s7-edge/page7.html




                                          -68-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 69 of 84 PageID #: 69




https://www.samsung.com/us/mobile/galaxy-note9/camera/




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/

         89.     Claim 20 of the ’740 patent recites an “imaging device” comprising “a memory

configured to store the combined image.”       The ’740 accused products include a memory

configured to store the combined image. For example, Samsung’s website shows that the

combined image can be saved to memory, as shown in the examples below.




                                              -69-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 70 of 84 PageID #: 70




https://www.samsung.com/my/support/mobile-devices/galaxy-s7-edge-how-do-i-use-the-
selective-focus-mode-on-the-camera/




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         90.     As described above, Samsung has had actual knowledge of the ’740 patent (or at

the very least actual knowledge of the specification of the ’740 patent) and actual knowledge that

its activities constitute direct and/or indirect infringement of the ’740 patent (at the very least

from the filing of this complaint), yet they have not ceased their infringing activities. See

Section III. Samsung’s infringement of the ’740 patent has been and continues to be willful and


                                               -70-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 71 of 84 PageID #: 71




deliberate. Samsung also has knowledge of the ’740 patent by way of this complaint and, to the

extent they do not cease their infringing activities, their infringement is and continues to be

willful and deliberate.

         91.     Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’740 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’740 accused products in this judicial district and elsewhere

in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels

that encourage infringing use, sales, offers to sell, and importation of the ’740 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’740 accused products instruct, promote, and encourage the use of

the camera capability in an infringing manner. See supra fn. 8. In addition, Samsung documents

and materials for the ’740 accused products instruct, promote, and encourage use of “selective

focus mode” and “live focus mode.” See supra fn. 8 and 9. Samsung also contributorily

infringes the ’740 patent under 35 U.S.C. § 271(c) because there is no substantial non-infringing

use of the infringing features of the ’740 accused products.          The software and hardware

components are installed and configured by Samsung to practice the patented operations and

those structures do not constitute a staple article or commodity of commerce suitable for

substantial non-infringing use, and Samsung’s providing of the same results in direct

infringement by others.

         92.     Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,



                                                -71-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 72 of 84 PageID #: 72




and, unless Samsung is enjoined from its infringement of the ’740 patent, Plaintiff will suffer

irreparable harm.

         93.      Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                 COUNT VI: PATENT INFRINGEMENT OF THE ’944 PATENT

         94.      Clear Imaging incorporates by reference the preceding paragraphs as if fully

stated herein.

         95.      Samsung has been and is now directly infringing and/or indirectly infringing the

’944 patent by way of inducement and/or contributory infringement, literally and/or under the

Doctrine of Equivalents, in violation of 35 U.S.C. § 271, including by making, using, selling,

and/or offering for sale in the United States or importing into the United States the “’944 accused

products.” Samsung derives revenue from the activities relating to the ’944 accused products.

As explained below, these products are covered by one or more claims of the ’944 patent,

including but not limited to, Claim 6.

         96.      Claim 6 of the ’944 patent recites an “imaging device for capturing digital images,

comprising.” To the extent the preamble is limiting, the ’944 accused products satisfy an

imaging device for capturing digital images, as shown in the exemplary documentation below.




http://downloadcenter.samsung.com/content/UM/201804/20180427012557108/GEN_SM-
G960U1_SM-G965U1_EN_UM_O_8.0_042518_FINAL.pdf




                                                 -72-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 73 of 84 PageID #: 73




http://downloadcenter.samsung.com/content/UM/201804/20180427012557108/GEN_SM-
G960U1_SM-G965U1_EN_UM_O_8.0_042518_FINAL.pdf

         97.     Claim 6 of the ’944 patent recites “a user interface configured to display an image

and to receive a user input, wherein the displayed image is a preview of the scene to be captured,

and wherein the user input designates a first subject in the displayed image.” The ’944 accused

products include a user interface configured to display an image and to receive a user input,

wherein the user input designates a first subject in the displayed image. For example, Samsung’s

website shows that the display screen is used as a user interface configured to display an image

and to receive a user input that designates a first subject in the image, as shown below.




http://downloadcenter.samsung.com/content/UM/201804/20180427012557108/GEN_SM-
G960U1_SM-G965U1_EN_UM_O_8.0_042518_FINAL.pdf


                                                -73-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 74 of 84 PageID #: 74




https://www.sammobile.com/2019/02/26/galaxy-s10-brings-important-live-focus-improvement




https://www.sammobile.com/2019/02/26/galaxy-s10-brings-important-live-focus-improvement




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/




                                            -74-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 75 of 84 PageID #: 75




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         98.     Claim 6 of the ’944 patent recites an “imaging device” comprising “an image

sensor, configured to capture a plurality of images, wherein the plurality of images include the

first subject and the second subject.” The ’944 accused products include an image sensor,

configured to capture a plurality of images, wherein the plurality of images include the first

subject and a second subject. For example, Samsung’s website and industry websites explain

that Samsung’s accused products capture a plurality of images, including but not limited to “live

focus,” as shown in the evidence below and the evidence in the preceding paragraph which is

incorporated here by reference.




https://www.samsung.com/us/mobile/galaxy-note9/camera/


                                              -75-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 76 of 84 PageID #: 76




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         99.     Claim 6 of the ’944 patent recites an “imaging device” comprising “a processor

configured to combine the plurality of images to obtain a combined image.” The ’944 accused

products include a processor configured to process the plurality of images to obtain a combined

image. For example, Samsung’s website and industry websites explain that Samsung’s accused

products, including but not limited to “live focus,” create a combined image, as shown below.




https://www.samsung.com/us/mobile/galaxy-note9/camera/




                                              -76-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 77 of 84 PageID #: 77




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         100.    Claim 6 of the ’944 patent recites an “imaging device” comprising a processor

such that “the processing of the images takes into account at least one of a focal length of a lens

of the imaging device and the zoom level of a lens of the imaging device.” The ’944 accused

products include a processor configured to combine the plurality of images to obtain a combined

image such that the processing of the images takes into account at least one of a focal length of a

lens of the imaging device and the zoom level of a lens of the imaging device. For example,

Samsung’s website and industry websites explain that Samsung’s accused products, including

but not limited to “live focus,” create a combined image such that the processing of the image

takes into account at least one of a focal length of a lens of the imaging device and the zoom

level of a lens of the imaging device, as shown in the examples below.




…



                                               -77-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 78 of 84 PageID #: 78




https://www.theverge.com/2017/9/8/16270064/how-to-samsung-galaxy-note-8-camera-live-
focus




https://www.techarp.com/articles/samsung-live-focus-dual-capture/

“You know those beautiful professional photos where the background is soft and dreamy and the
foreground is in perfect focus, those are the kinds of pictures Live Focus will help you take.
Live Focus gives you the freedom to decide how much your subject stands out by adjusting the
blur and the focus of the background in real time . . . In live focus mode the cameras
simultaneously take two pictures so not only do you have Kelly’s new portrait but you have all
the beautiful detail behind it which includes all of you.”
https://www.techarp.com/articles/samsung-live-focus-dual-capture/




                                            -78-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 79 of 84 PageID #: 79




https://www.techarp.com/articles/samsung-live-focus-dual-capture/




https://www.cnet.com/news/best-chromebooks-for-2019/

         101.     Claim 6 of the ’944 patent recites an “imaging device” such that “the combined

image includes the first subject and the second subject, the first subject in the combined image is

substantially blur free, and the second subject in the combined image is blurred compared to the

first subject.”    The ’944 accused products include a processor configured to combine the

plurality of images such that the combined image includes the first subject and the second

subject, the first subject in the combined image is substantially blur free, and the second subject

in the combined image is blurred compared to the first subject. For example, Samsung’s website

and industry websites explain that Samsung’s accused products, including but not limited to “live

focus,” create a combined image where the first subject in the combined image is substantially

                                               -79-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 80 of 84 PageID #: 80




blur free, and the second subject in the combined image is blurred compared to the first subject,

as shown in the examples below.




https://www.samsung.com/us/mobile/galaxy-note9/camera/




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/




https://www.cnet.com/news/best-chromebooks-for-2019/




                                              -80-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 81 of 84 PageID #: 81




         102.    Claim 6 of the ’944 patent recites an “imaging device” comprising “a memory

configured to store the combined image.”         The ’944 accused products include a memory

configured to store the combined image. For example, Samsung’s website shows that the

combined image can be saved to memory, as shown in the examples below.




https://www.samsung.com/in/support/mobile-devices/galaxy-note-9-how-to-take-portraits-using-
live-focus/

         103.    As described above, Samsung has had actual knowledge of the ’944 patent (or at

the very least actual knowledge of the specification of the ’944 patent) and actual knowledge that

its activities constitute direct and/or indirect infringement of the ’944 patent (at the very least by

the filing of this complaint), yet they have not ceased their infringing activities. See Section III.

Samsung’s infringement of the ’944 patent has been and continues to be willful and deliberate.

Samsung also has knowledge of the ’944 patent by way of this complaint and, to the extent they

do not cease their infringing activities, their infringement is and continues to be willful and

deliberate.

         104.    Samsung actively, knowingly, and intentionally induces infringement of one or

more claims of the ’944 patent under 35 U.S.C. § 271(b) by actively encouraging others to make,

use, offer to sell, sell, and/or import ’944 accused products in this judicial district and elsewhere


                                                -81-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 82 of 84 PageID #: 82




in the United States. For example, Samsung actively instructs, promotes, and encourages the use

of the infringing features in marketing materials, technical specifications, data sheets, web pages

on its website (e.g., www.samsung.com), press releases, and user manuals, as well as at trade

shows (e.g., CES and Mobile World Congress) and through its sales and distribution channels

that encourage infringing use, sales, offers to sell, and importation of the ’944 accused products,

as evidenced at least in part by the Samsung statements and documents cited in this complaint.

Samsung user manuals for the ’944 accused products instruct, promote, and encourage the use of

the camera capability in an infringing manner. See supra fn. 8 and 9. In addition, Samsung

documents and materials for the ’944 accused products instruct, promote, and encourage use of

“live focus mode.” See supra fns. 8 and 9. Samsung also contributorily infringes the ’944 patent

under 35 U.S.C. § 271(c) because there is no substantial non-infringing use of the infringing

features of the ’944 accused products. The software and hardware components are installed and

configured by Samsung to practice the patented operations and those structures do not constitute

a staple article or commodity of commerce suitable for substantial non-infringing use, and

Samsung’s providing of the same results in direct infringement by others.

         105.    Plaintiff has no adequate remedy at law against Samsung’s acts of infringement,

and, unless Samsung is enjoined from its infringement of the ’944 patent, Plaintiff will suffer

irreparable harm.

         106.    Samsung, by way of its infringing activities, has caused and continues to cause

Plaintiff to suffer damages, the exact amount to be determined at trial.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

         107.    A judgment in favor of Plaintiff that Samsung, has infringed, directly and



                                               -82-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 83 of 84 PageID #: 83




indirectly, by way of inducement and/or contributory infringement, literally and/or under the

doctrine of equivalents, the patents-in-suit;

         108.    An award of damages to which Plaintiff is entitled under 35 U.S.C. § 284 and 35

U.S.C. § 154(d) for Samsung’s past infringement and any continuing or infringement post-trial

up until the date a final judgment is entered, including both compensatory damages and treble

damages for willful infringement;

         109.    Plaintiff’s actual damages in an amount sufficient to compensate Plaintiff for

Samsung’s infringement of the patents-in-suit until such time as Samsung ceases its infringing

conduct, including supplemental damages post-verdict.

         110.    A judgment and order against Samsung for exemplary damages as determined by

the trier of fact;

         111.    A judgment that Samsung’s infringement has been willful;

         112.    Pre- and post-judgment interest as allowed by law on any damages awarded to

Plaintiff;

         113.    A judgment and order requiring Samsung to pay the costs of this action (including

all disbursements), as well as attorneys’ fees as provided by 35 U.S.C. § 285;

         114.    A judgment and order requiring Samsung pay to Plaintiff compulsory ongoing

licensing fees, as determined by the Court in equity; and

         115.    Such other and further relief in law or in equity to which Plaintiff may be justly

entitled.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of any and all issues triable of right before a jury, except

for future patent infringement, which is an issue in equity to be determined by the Court.



                                                 -83-
4822-3235-0373
 Case 2:19-cv-00326-JRG Document 1 Filed 10/01/19 Page 84 of 84 PageID #: 84




Dated: October 1, 2019                     MCKOOL SMITH, P.C.

                                           /s/ Samuel F. Baxter
                                           Samuel F. Baxter
                                           (Lead Counsel)
                                           Texas State Bar No. 01938000
                                           sbaxter@mckoolsmith.com
                                           Jennifer Truelove
                                           Texas State Bar No. 24012906
                                           jtruelove@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           104 East Houston, Suite 300
                                           Marshall, Texas 75670
                                           Telephone: (903) 923-9000
                                           Facsimile: (903) 923-9099

                                           Brett Cooper
                                           bcooper@mckoolsmith.com
                                           Kevin Schubert
                                           kschubert@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           One Bryant Park, 47th Floor
                                           New York, NY 10036
                                           Telephone: (212) 402-9400
                                           Facsimile: (212) 402-9444

                                           Seth R. Hasenour
                                           Texas State Bar No. 24059910
                                           shasenour@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           300 W. 6th Street, Suite 1700
                                           Austin, Texas 78701
                                           Telephone: (512) 692-8704
                                           Facsimile: (512) 692-8744

                                           ATTORNEYS FOR PLAINTIFF CLEAR
                                           IMAGING RESEARCH, LLC




                                    ‐84‐
4822‐3235‐0373
